—Judgment unanimously affirmed. Memorandum: The record shows that, as part of his plea bargain, defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Derby, 168 AD2d 969, lv denied 77 NY2d 905). Defendant has raised no "categories of * * * claims” that survive his waiver (People v Callahan, 80 NY2d 273, 280; see, People v Saunders, 190 AD2d 1093). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Attempted Robbery, 2nd Degree.) Present—Denman, P. J., Green, Balio, Fallon and Boehm, JJ.